    Case 4:18-cr-00575 Document 247-1 Filed on 03/13/20 in TXSD Page 1 of 3



                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

 UNITED STATES OF AMERICA                       §
                                                §
                v.                              §        CRIMINAL NO. 4:18-CR-575
                                                §        (HUGHES)
 JACK STEPHEN PURSLEY,                          §        FILED UNDER SEAL
   AKA STEVE PURSLEY                            §

   DECLARATION IN SUPPORT OF GOVERNMENT’S MOTION FOR COSTS OF
                          PROSECUTION

       GRACE E. ALBINSON, pursuant to 28 U.S.C. § 1746, hereby declares under penalty of

perjury, to the best of her information and belief:

       1.      I am a Trial Attorney in the Southern Criminal Enforcement Section of the Tax

Division, United States Department of Justice, and I submit this Declaration in support of the

accompanying Government’s Motion for Costs of Prosecution.

       2.      All items and costs listed in the accompanying Bill of Costs (Attachment B) are

true and correct to the best of my knowledge.

       I declare under penalty of perjury that the foregoing is true and correct. Executed on

March 13, 2020.


                                              /s/ Grace E. Albinson
                                              Grace E. Albinson
                                              Trial Attorney
                                              U.S. Department of Justice
                                              Tax Division
                                              150 M Street, N.E.
                                              Washington, D.C. 20002
                                              Tel: (202) 616-3311
                                              Grace.E.Albinson@usdoj.gov
         Case 4:18-cr-00575 Document 247-1 Filed on 03/13/20 in TXSD Page 2 of 3



                                                 Exhibit B

                                    United States v. Jack Stephen Pursley
                                         Criminal No. 4:18-CR-575

                                                Bill of Costs

        I.       Fees for Printed Transcripts
  Grand Jury Transcripts – $1,152.60
  Trial Transcripts (rough daily) – $1,300.80

  Total Transcript Fees – $2,453.40

        II.      Fees for Witnesses and Witness Travel Expenses
Name             Witness      Transportation Hotel         Per       Taxi/     Misc.1    Total
                 Fees                                      Diem      Mileage
Robert           $80.00       $812.24          $140.40     $61.00    $188.47   $56.00    $1338.11
Armor
Thomas           $160.00                                             $ 85.64   $30.00    $275.64
Foster
Jon Hurt         $ 80.00                       $255.06     $ 61.00   $255.20             $651.26
Shaun            $ 80.00                                             $14.16    $24.00    $ 118.16
Mooney
Stephen          $160.00      $ 510.23                     $183.00   $106.02   $60.00    $1019.25
Mooney
Eduard           $200.00      $1704.62         $705.70     $274.50                       $2884.82
Venerabile
Total            $760.00      $3027.09         $1101.16    $579.50   $649.49   $170.00   $6287.24

        III.     Fees for Exemplification and Costs of Making Copies

  Exhibit Binders for Trial – $7,126 (50% of total cost)

        IV.      Other Costs
  Rule 15 Deposition – Kerry Smith (two-day deposition)
        Court Reporter Appearance Fee - $600
        Videographer Appearance Fee - $2,850
        Video file creation - $210
        Video file synchronization - $665
        Original Transcript - $1590
        Inclusion of Exhibits - $82

  1
      Comprises baggage fees and parking.
    Case 4:18-cr-00575 Document 247-1 Filed on 03/13/20 in TXSD Page 3 of 3



       Certified Copy Transcript - $346
       Travel expenses for court reporter and videographer - $2500
       Total - $8,843

Total Costs - $24,709.64
